DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 21-23 of prior U.S. Patent No. 10,738,249 B2. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the gasifier reactor vessel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-20 depend on claim 6.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  No feedstock source or supply is positively recited. A feedstock is only passively recited in the preamble of claim 1. Therefore further defining the feedstock does not further limit the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 4, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2012/131882 A1) in view of Koch (US 2009/0130003 A1). Corresponding US Application 2014/0000496 A1 is used in lieu of Sato for citation and translation purposes.
Regarding claims 1 and 25, Sato discloses an apparatus comprising: 
at least one rectangular shaped feed vessel 2 having an upper horizontal side and an open lower horizontal side, three vertical sides and an angled side of no less than 60 degrees from the lower horizontal side (see Figure 1);
a feeder 5 positioned below and parallel to the open lower horizontal side (see Figure 1), said feeder having a proximal (left side in Figures) and distal end (right side in Figures), wherein said feeder operably connected to the lower horizontal side via chute 12 (paragraph 35);
first chute 12 having an open top and bottom (see Figure 2), said top juxtaposed to the distal end of the dual screw feeder to receive conveyed material (paragraph 39); and
a first motor operated variable speed transfer screw feeder 6 juxtaposed to the bottom of the first chute that conveys material (see Figure 2), said first transfer screw feeder having a proximal end (left side in Figures) and a distal end (right side in 6 terminates a fuel inlet 13 for a gasifier 4 (paragraph 56).
Sato does not disclose that the first feeder 5 is a dual screw or positioned adjacent and perpendicular to the distal end of the second feeder 6. Sato does, however, disclose that the second feeder is a dual screw 18 with a structure configured to effectively move material through the device (paragraph 39). Merely duplicating or rearranging parts is not grounds for patentability, however. See MPEP 2144.04 VI. It would have been obvious to one having ordinary skill in the art at the time of invention to replace the first feeder with the structure of the second feeder of Sato to duplicate the benefits of the second feeder provided in Sato.
Koch—in an invention for a feeding apparatus for reactors—discloses feeders positioned perpendicular to one another so that material can be conveyed compactly and without the risk of blow-back into the system (paragraph 57). It would have been obvious to one having ordinary skill in the art at the time of invention to orient the feeders of Sato in a perpendicular manner so as to optimize the size of the apparatus while preventing blow-back into the system as suggested by Koch.
Regarding claims 3 and 4, Sato is capable of utilizing the feedstocks claimed.
Regarding claims 26 and 27, Sato discloses that the upper surface of the bin 2 is a port 51 for inputting material (see Figure 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Koch as applied to claim 1 above, and further in view of Garcia-Perez (US 2010/0223839 A1).
Sato discloses bridge breakers 42 but not aeration ports. Garcia-Perez—in an invention for a biomass gasifier with bin feeding means—discloses adding carrier gas inlets to the feeder to convey the material with carrier gas (paragraph 43). It would have been obvious to one having ordinary skill in the art at the time of invention to add inlets to the bin of Sato for the value associated with carrier gas as suggested by Garcia-Perez.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Koch as applied to claim 1 above, and further in view of Neumann (US 2009/0173005 A1).
Neither Sato nor Koch discloses a cooling jacket. Neumann—in an invention for a gasifier feed system—discloses adding a jacket to the screw so as to cool the screw (paragraph 49). It would have been obvious to one having ordinary skill in the art at the time of invention to add a jacket to the screws of Sato and Koch to cool the screws as suggested by Neumann.

Conclusion
This is a CIP of applicant's earlier Application No. 16/801,834.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725